     Case 1:15-cr-00272-DAD-BAM Document 300 Filed 03/23/21 Page 1 of 2


1     HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
2     ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
3     Branch Chief, Fresno Office
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
6
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   ) Case No. 1:15-cr-00272-DAD-BAM-2
                                                  )
12            Plaintiff,                          ) APPLICATION AND ORDER FOR
                                                  ) APPOINTMENT OF COUNSEL
13    vs.                                         )
                                                  )
14    EDMOND HORMOZI,                             )
                                                  )
15           Defendant,                           )
                                                  )
16                                                )
17
             Defendant, Edmond Hormozi, through the Federal Defender for the Eastern District of
18
19    California, hereby requests appointment of counsel.

20           Mr. Hormozi had retained counsel and is now seeking appointed counsel under General
21    Order 595, which appoints counsel for all indigent defendants seeking assistance under the First
22
      Step Act. He submits the attached Financial Affidavit as evidence of his inability to retain
23
      counsel. Mr. Hormozi was sentenced to 126-month term of imprisonment on February 18, 2020
24
      and is currently in custody.
25
26            After reviewing the attached Financial Affidavit, it is respectfully recommended that

27    counsel be promptly appointed pursuant to 18 U.S.C. § 3006A to represent Mr. Hormozi on his

28    compassionate release proceedings related to this case.
     Case 1:15-cr-00272-DAD-BAM Document 300 Filed 03/23/21 Page 2 of 2


1            DATED: March 23, 2021                                 /s/ Eric V. Kersten
                                                            ERIC V. KERSTEN
2                                                           Assistant Federal Defender
3                                                           Branch Chief, Fresno Office

4
5
6
                                           ORDER
7
             Having satisfied the Court that the defendant is financially unable to retain counsel, the
8
      Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
9
10    IT IS SO ORDERED.

11
         Dated:    March 23, 2021                              /s/ Barbara   A. McAuliffe            _
12                                                      UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
